Citation Nr: 1758150	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post ORIF left scaphoid fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post ORIF left-proximal ulna/olecranon fracture.

3.  Entitlement to an initial compensable evaluation for migraine headaches, prior to December 9, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to March 1998, and from August 2002 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston.

In April 2017, the Veteran failed to appear for a Travel Board hearing at the RO, and he did not provide a reason for his failure to appear.  As such, his request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  A remand is necessary to obtain medical records and VA medical examinations.

The Veteran was provided with a VA elbow and forearm examination and a VA wrist examination in December 2013.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that these examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, the Court of Appeals of Veterans Claims (Court) recently held that a VA examination is inadequate when the VA examiner does not elicit relevant information as to the Veteran's flares or ask him to describe additional functional loss, if any, he suffered during flares and then does not "estimate the [Veteran's] functional loss due to flares based on all the evidence of record (including the [Veteran's] lay information) or explain why [he or she] could not do so."  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  Thus, additional VA examinations of the Veteran's left elbow and wrist are needed to determine the level of current disability.

With regard to the Veteran's claim for increased evaluations for migraine headaches, the Board notes that the Veteran was last afforded a VA headaches examination in December 2013.  The Board finds that this examination is also too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  

The electronic file presently contains VA treatment records dated through December 2013.  On remand, any post-December 2013 VA treatment records and any relevant private medical records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from December 2013 to the present and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records, relating to his left elbow, left wrist and migraine headache disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected status post ORIF left-proximal ulna/olecranon fracture.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should determine the range of motion of the Veteran's right and left elbows, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected status post ORIF left scaphoid fracture.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should determine the range of motion of the Veteran's right and left wrists, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-ups should be indicated.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his migraine headaches.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

6.  Review the claims file to ensure that the above development and any other development suggested as a result of these actions is complete to the extent possible.  

7.  Finally, readjudicate the appeal.  If entitlement to any of the benefits sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.
 


The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


